Citation Nr: 1608876	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  10-47 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for neurological symptoms of the hands, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for neurological symptoms of the fingers, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for neurological symptoms of the feet, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for neurological symptoms of the toes, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for a low back disability, including secondary to service-connected osteoarthritis of the right hip.

8.  Entitlement to an effective date prior to November 13, 2009, for the award of service connection for osteoarthritis of the right hip.

9.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the right hip.

10.  Entitlement to an increased initial evaluation in excess of 30 percent for irritable bowel syndrome, prior to January 29, 2014.

11.  Entitlement to a compensable evaluation for irritable bowel syndrome, since January 29, 2014.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

At the November 2015 hearing before the Board, the Veteran raised the issues of service connection for thrombocytosis, pes planus, and folliculitis barbae.  These issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Board's decision below addresses the Veteran's claim for an earlier effective for the award of service connection for osteoarthritis of the right hip.  The remaining issues are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  In February 1995, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for residuals of a right hip injury.  The Veteran was provided notice of this rating decision and his appellate rights that same month, but did not appeal this determination, and no additional evidence pertinent to the issue was physically or constructively associated with the record within the appeal period.

2.  In September 2003, the Veteran filed a claim to reopen the issue of entitlement to service connection for residuals of a right hip disability.  

3.  In January 2004, the RO issued a rating decision which denied the Veteran's claim to reopen the issue of entitlement to service connection for residuals of a right hip injury.  The Veteran was provided notice of this rating decision and his appellate rights that same month, but did not appeal this determination, and no additional evidence pertinent to the issue was physically or constructively associated with the record within the appeal period.

4.  On November 13, 2009, the Veteran filed a claim to reopen the issue of entitlement to service connection for residuals of a right hip injury.

5.  In May 2010, the RO issued a rating decision which reopened and granted the Veteran's claim of service connection for osteoarthritis of the right hip, effective November 13, 2009.

6.  The new and material evidence upon which the RO granted reopening of the claim did not include service department records.


CONCLUSION OF LAW

An effective date prior to November 13, 2009, for the grant of service connection for osteoarthritis of the right hip is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

The Veteran's earlier effective date claim arises from his disagreement with the effective date assigned for his osteoarthritis of the right hip, following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  

The duty to assist the Veteran has also been satisfied in this case.  VA has obtained the Veteran's service treatment records and all pertinent VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the outcome of this appeal turns on a determination as to the date that the service connection claim was filed, there is no need for a medical examination or opinion.  There is also no reason to delay adjudication of this issue to obtain recent VA treatment records, dated years after November 13, 2009, as the resolution of the claim is a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

II. Merits of the Claim

In November 1994, the Veteran filed his original claim seeking entitlement to service connection for residuals of a right hip injury.  In February 1995, the RO issued a rating decision which denied the claim.  The Veteran was provided notice of this rating decision and his appellate rights that same month.  The Veteran did not file a timely notice of disagreement during the one year appeal period following the February 1995 notice letter, and no additional evidence pertinent to the issue was physically or constructively associated with the record within one year of the rating decision.  38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the February 1995 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

In September 2003, the Veteran filed a claim to reopen the issue of entitlement to service connection for residuals of a right hip disorder.  The claim was denied by the RO in a January 2004 rating decision.  Later that same month, the Veteran was provided notice of the rating decision and his appellate rights.  The Veteran did not file a timely notice of disagreement during the one year appeal period following the January 2004 notice letter, and no additional evidence pertinent to the issue was physically or constructively associated with the record within one year of the rating decision.  38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1362; Buie, 24 Vet. App. at 251-52 (2010).  Thus, the January 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

On November 13, 2009, the Veteran filed a claim to reopen the issue of entitlement to service connection for residuals of a right hip injury.  In May 2010, the RO issued a rating decision which reopened and granted the Veteran's claim of service connection for osteoarthritis of the right hip, effective November 13, 2009.  The new and material evidence upon which the RO granted reopening of the claim did not include service department records.  See 38 C.F.R. 3.156(c).

The Veteran contends that an effective date prior to November 13, 2009, is warranted for the award of service connection for osteoarthritis of the right hip.  Specifically, he contends that the effective date should go back to the date of his original claim in November 1994.  He has not asserted that the RO's rating decisions in February 1995 or January 2004 contained clear and unmistakable error.

Under the law, the effective date for a grant of service connection based on a claim reopened after final disallowance is the date of receipt of the claim to reopen, or the date entitlement arose, whichever is later, if the claim was reopened on the basis of evidence other than service department records.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As noted above, the February 1995 and January 2004 rating decisions are final.  The next claim to reopen was received on November 13, 2009.  Thus, the RO assigned the earliest possible effective date for service connection for osteoarthritis of the right hip.  Since the pertinent facts are not in dispute and the law is dispositive, this claim must be denied as a matter of law.




	(CONTINUED ON NEXT PAGE)

ORDER

An effective date prior to November 13, 2009, for the award of service connection for osteoarthritis of the right hip is denied.


REMAND

The Veteran is seeking service connection for chronic fatigue syndrome, sleep apnea, low back disability, and neurological symptoms of the hands, fingers, feet, and toes.  He is also seeking increased evaluations for osteoarthritis of the right hip and for irritable bowel syndrome.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A.  New Evidence 

The Veteran recently submitted a VA treatment report, dated December 6, 2015, indicating that he had been evaluated for "[n]umbness on the right side of the body and weakness of the left."  It also noted that the Veteran was scheduled to attend multiple appointments for x-rays, gastrointestinal and sleep disorders, in December 2015 and January 2016.  A subsequent VA treatment report, dated December 8, 2015, noted that he had been hospitalized for a spinal cord infract.  The underlying treatment reports related to these incidents of treatment are not currently in the record.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Under these circumstances, the RO, with the assistance of the Veteran, must obtain any available updated treatment records relating to the disabilities on appeal.

B.  Increased Rating Claims

At his November 2015 hearing before the Board, the Veteran testified that his service-connected right hip osteoarthritis and irritable bowel syndrome had significantly worsened since his most recent VA examinations were conducted.  He further testified that the symptomatology of his irritable bowel syndrome was not accurately represented by the findings within his January 2014 VA examination.

Under these circumstances, the RO must afford the Veteran new examinations to ascertain the current manifestations of and impairment due to these service-connected disabilities.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including evidence of any ongoing treatment during the course of this appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, the RO must attempt to obtain all pertinent medical records from the VA Medical Center in in Richmond from September 2014.  

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completion of the foregoing, the Veteran must be scheduled for the appropriate examinations to determine the current severity of his service-connected osteoarthritis of the right hip and irritable bowel syndrome.  The Veteran's electronic claims file must be made available to the examiners, and the examiners must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate the Veteran's osteoarthritis of the right hip and irritable bowel syndrome must be reported in detail.  

3.  The RO must notify the Veteran that it is his responsibility to report for all examinations scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


